Citation Nr: 1455385	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-22 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a higher rating for degenerative arthritis of the left knee, currently evaluated as 10 percent disabling for the period prior to August 8, 2012 (and excluding periods of hospitalization and convalescence when a 100 percent evaluation was assigned from November 13, 2006, to February 1, 2007).  

2. Entitlement to a higher rating for limited extension of the left knee, currently evaluated as 20 percent disabling from August 8, 2012.  

3. Entitlement to a higher rating for instability of the left knee, currently evaluated as 20 percent disabling from August 8, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to November 1969, from April 1986 to August 1986, from October 2001 to April 2004, and from July 2005 to February 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted a temporary total rating under 38 C.F.R. § 4.30 (based on knee surgery), and continued a 10 percent evaluation thereafter.  The Veteran specifically takes issue with the 10 percent evaluation assigned following his November 2006 knee surgery.  

The Board remanded this matter in July 2012 for further development.  

In a January 2013 rating decision, the RO increased the disability rating for the left knee to 20 percent, effective August 8, 2012, and granted a separate 20 percent rating for limited extension of the left knee, also effective August 8, 2012.  These increases during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the left knee disability remains on appeal. See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" file so as to insure a total review of the evidence. 



FINDINGS OF FACT

1. Prior to August 8, 2012, degenerative arthritis of the left knee was manifested by limited/painful motion, knee flexion no worse than 95 degrees, extension no worse than 15 degrees, and no objective findings of instability or subluxation.

2. On or after August 8, 2012, degenerative arthritis of the left knee did not more nearly approximate the functional equivalent of 20 degrees of limited extension. 

3. On or after August 8, 2012, degenerative arthritis of the left knee with instability did not more nearly approximate severe lateral instability or recurrent subluxation. 


CONCLUSIONS OF LAW

1. Degenerative arthritis of the left knee with limited/painful motion is no more than 10 percent disabling prior August 8, 2012. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) Diagnostic Codes (DCs) 5003-5010 (2014).

2. Degenerative arthritis of the left knee with limited extension is no more than 20 percent disabling on or after August 8, 2012. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71a, DC 5010-5261 (2014).

3. Degenerative arthritis of the left knee with instability is no more than 20 percent disabling on or after August 8, 2012. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71a, DC 5010, 5257 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).

 Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim. Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An August 2006 letter that provided the required notice was sent to the Veteran prior to adjudication of his claims.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran. 

VA's duty to assist the Veteran has also been satisfied. 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA medical records have been obtained.  Furthermore, VA provided the Veteran with medical examinations in 2006, 2011, and 2012.  The examinations are adequate for rating purposes because each contains a history obtained from the Veteran and a thorough orthopedic examination relevant to the applicable rating criteria.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file. See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486. 

Increased Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings". Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time. See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis. See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40. 

During the current appeal period, the Veteran's service-connected left knee disability has been rated under Diagnostic Codes 5010-5261 and 5257-5010.  In evaluating the Veteran's current level of disability, the Board will consider all applicable Diagnostic Codes.

Diagnostic Code 5010 provides that arthritis, due to trauma, substantiated by x-ray findings be rated as arthritis degenerative.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee. 

Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating. And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  

The VA General Counsel also has held if the criteria for a compensable rating under Diagnostic Codes 5260 and 5261 are met, separate ratings can be assigned. VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

Factual Background 

By way of history, the RO granted service connection for residuals, shrapnel wound, both knees, in an August 1970 rating decision.  A 0 percent evaluation was assigned from November 25, 1969.  Thereafter, in May 2006, the Veteran submitted a claim for an increased rating for the bilateral knee disability.  In a May 2007 rating decision, the RO granted service connection (or, separate ratings) for residuals, shrapnel wound, left knee, and residuals, shrapnel wound, right knee, and assigned 10 percent ratings, effective May 2, 3006, under Diagnostic Code 5257-5010.  

In May 2007, the Veteran also submitted a claim for a temporary total evaluation under 38 C.F.R. § 4.30. 

In June 2007, the RO granted a temporary evaluation of 100 percent, effective November 13, 2006 to February 1, 2007, based on surgical or other treatment necessitating convalescence.  A 10 percent evaluation under DC 5257-5010 was continued thereafter based on post-convalescence residuals of a November 2006 left knee surgery.  The Veteran submitted a notice of disagreement in July 2008, asserting that his post-operative left knee disability warranted a 20 percent evaluation, at the very least.  A statement of the case was issued in June 2009.  The Veteran submitted a VA Form 9 in October 2009.  

In January 2013, the RO granted an increased/separate rating of 20 percent for left knee instability, effective August 8, 2012, under Diagnostic Code 5257-5010, and a separate 20 percent rating for limited extension of the left knee, effective August 8, 2012, under Diagnostic Code 5010-5261. But see AB v. Brown, supra.  

The pertinent evidence of record consists of VA treatment records dated from 2006 to 2013; VA knee examinations conducted in September 2006, March 2011 and August 2012; and statements from the Veteran in support of his claim. 

VA treatment records leading up to the Veteran's November 2006 left knee surgery reflect left knee tenderness to palpation, posterior tenderness, no effusion, MRI findings of a large posterior horn medial meniscus tear, extension/flexion from 0 to 95 degrees, normal gait, subjective complaints of left knee locking, instability, clicking, and pain, and no objective findings of instability (see, e.g., July 2006 VA orthopedic treatment report).  

At the time of the September 2006 VA joints examination, the Veteran reported gradual, progressive deterioration of mobility and pain in the knees (left knee worse than right).  He did not use a cane or crutch, but was noted to have a significant limp.  Prior surgical procedures on the left knee included a medial meniscetomy in 1982.  He reported continued pain, swelling, and feelings of instability since that time.  Objectively, there was no effusion of the left knee.  There was a well-healed medial oblique incision of the left knee dating from a previous meniscectomy.  Flexion was to 100 degrees and extension was full.  There was no evidence of either medial or lateral ligament insufficiency by varus and valgus passive strain.  The anterior cruciate ligament was intact, and anterior drawer signs and Lachman's test were negative.  There was tenderness over the medial joint line of the left knee, along with mild varus deformity.  The examiner noted that range of motion testing had been carried out in a repetitive manner in accordance with Deluca, with no complaints of increasing pain or fatigue.  Recent x-rays and an MRI of the left knee showed medial compartment joint narrowing, and a subtle posterior horn medial meniscal tear; no ligamentous injury was noted.  The diagnosis was bilateral multicompartmental posttraumatic arthritis of the left knee.  

As noted, the Veteran underwent left knee surgery (left knee arthroscopy with microfracture procedure) on November 13, 2006, and he was in receipt of a 100 percent total temporary rating from November 13, 2006, to February 1, 2007.  

A July 2007 VA treatment report reflected findings of tenderness on anterior medial aspect of the left knee, with a mild 1+ effusion.  The Veteran had full active and passive range of motion with 5/5 quadriceps and hamstring strength.  His reflexes were intact.  CMS was intact distally.

A May 2008 VA orthopedic note indicated that the Veteran was doing fine and that the left knee pain was "on and off."  He reported that he could walk without discomfort and otherwise perform his daily life activities.  On physical exam, both knees revealed range of motion between 0 and 140.  Varus and valgus stress test revealed good stability.  No swelling could be appreciated.  The Veteran was advised to follow-up with orthopedics on a yearly basis. 

May and June 2010 VA physical therapy records indicate a negative anterior draw sign, negative varus and valgus stress testing, and negative McMurray's testing. 

Upon VA examination in March 2011, the Veteran reported that his left knee was getting progressively worse and that he was having difficulty walking up and down stairs and could not stand for a prolonged time.  Medications included NSAIDS and exercise.  The Veteran endorsed joint symptoms including deformity, giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion, but denied episodes of locking, dislocation, and subluxation.  He endorsed flare-ups of mild severity, once per year, and lasting one to two days.  Objectively, his gait was antalgic.  Crepitus, tenderness, weakness, and guarding of movement were present.  There was no grinding, objective findings of instability, clicks, or patellar or meniscus abnormalities present.  Left knee flexion was to 115 degrees; extension was limited by 10 degrees.  There was objective evidence of pain with active motion on the left side, but no additional limitations after three repetitions of range of motion.  No ankylosis was present.  X-rays again revealed tricompartmental degenerative arthropathy with joint space narrowing.  The examination report noted that the veteran's was employed as a police officer on a fulltime basis.  The diagnosis was status post shrapnel injury, left knee, with degenerative changes. 

The Veteran underwent a VA knee examination in August 2012, at which time he reported flare-ups involving the left knee, reaching 10 on the pain scale on a "bad day."  He reported that he was only on Allopurinal for his gout and took no medication for his arthritis.  Objectively, left knee flexion was to 95 degrees; evidence of painful motion began at 50 degrees.  Left knee extension was limited to 10 degrees, with painful motion beginning at 15 degrees.  He was able to perform repetitive-use testing with three repetitions.  Post-test left knee flexion was to 90 degrees, while post-test extension was limited to 15 degrees.  Functional loss/impairment of the left knee included less movement than normal, weakened movement, pain on movement, swelling, and interference with sitting, standing, and weight-bearing.  There was tenderness or pain to palpation for joint line or soft tissues of the left knee.  Muscles strength testing was 4/5 for left knee flexion.  Anterior instability testing was normal; posterior instability testing was normal; there was 2+ (5 to 10 millimeters) of medial-lateral instability.  There was no history of recurrent patellar subluxation/dislocation.  Meniscal/semilunar cartilage conditions included meniscal tear and frequent episodes of joint pain and joint effusion.  The examination report noted that the Veteran had undergone a meniscetomy in in 1982 with microfracture surgery in 2006.  Residual symptoms of the meniscetomy were described as limited extension, medial instability to valgus stress, and pain along the medial border of the joint line.  Surgical scars were noted as being neither painful nor unstable, and less than a total area of 39 square centimeters.  Assistive devices included occasional use of a brace.  X-rays confirmed arthritis.  

Analysis 

Entitlement to a rating in excess of 10 percent for degenerative arthritis with limitation of motion for the period prior to August 8, 2012

As noted, the Veteran' s left knee disability has been rated as 10 percent disabling for the period prior to August 8, 2012 (excluding the period of a temporary100 percent rating), under Diagnostic Code 5257-5010. See May 2007 rating decision. 

On review, the May 2007 rating decision that granted service connection for a left knee disability, effective from March 1, 2006 (but see June 2007 rating decision, revising effective date) clearly assigned the initial 10 percent evaluation based on x-ray findings of arthritis (see September 2006 VA examination report) and painful or limited motion that was noncompensable under the appropriate diagnostic codes, i.e., DC 5260 and 5261. See also DCs 5003, 5010.  The rating decision expressly indicated that there was no instability on previous examination (note: objective findings of left knee instability are not shown until the time of the August 2012 VA examination, as discussed below).  At best, the use of Diagnostic Code 5257-5010 on the associated code sheet was an attempt to indicate that all rating criteria had been considered.  In light of the foregoing, the Board finds that the Veteran's left knee condition is more appropriately rated under the DC 5003-5010, which contemplates painful/limited motion due to degenerative arthritis.  

In any event, the evidence does not support a higher rating, as to range of motion, for the period prior to August 8, 2012.  

Indeed, none of the evidence of record prior to August 8, 2012, shows a limitation of flexion to 45 degrees or less (i.e., compensable), even when considering DeLuca factors.  Without flexion limited to 45 degrees or less, his condition does not warrant a compensable rating for loss of flexion. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

While compensable loss of flexion was not shown during this period, the evidence does demonstrate compensable loss of extension under Diagnostic Code 5261.  Indeed, upon VA examination in March 2011, the Veteran's extension was limited to 10 degrees.  The Veteran's loss of extension, however, would warrant no more than the 10 percent rating currently assigned, even when considering DeLuca factors. 38 C.F.R. § 4.71a, Diagnostic Code 5260.  As the 10 percent rating assigned for the period prior to August 8, 2012, is based on functional loss, including painful/limited motion of the knee, a separate rating for limited extension cannot be separately applied without violating the rules governing pyramiding. 38 C.F.R. § 4.14.  

The Board has considered whether higher or separate ratings could be assigned under any other Diagnostic Codes for the period prior to August 8, 2012.  For example, Diagnostic Code 5258 could potentially be applied to the Veteran's left knee condition.  Indeed, prior to the November 2006 arthroplasty/microfracture procedure the evidence of record clearly demonstrated a meniscal tear and a cartilage defect, along with subjective complaints of left knee locking, instability, clicking, and pain.  However, a 20 percent evaluation under DC 5258 additionally requires effusion into the joint.  In this case, the pre-surgical record, to include VA orthopedic treatment reports and a September 2006 VA examination report, expressly found that effusion was not present.  Accordingly, a separate 20 percent rating under DC 5258 for the period prior to August 8, 2012, is not warranted.  

The Board has also considered the possibility of assigning a separate evaluation under Diagnostic Codes 5259 for symptomatic removal of semilunar cartilage, as the Veteran underwent a surgical removal of his meniscus in 1982, followed by microfracture surgery in 2006.  However, in VAOPGCPREC 9-98 (August 14, 1998), it was explained that that removal of semilunar cartilage may result in complications producing loss of motion, and, consequently, Diagnostic Code 5259 contemplates limitation of motion as a symptom.  Therefore, to award the Veteran a disability rating based on limitation of motion (i.e., DC 5003-5010) and a separate disability rating under Diagnostic Code 5259 would violate 38 C.F.R. § 4.14 and the rule against pyramiding, as these codes both contemplate limitation of motion.  

Moreover, as there have been no objective findings of instability of the left knee prior to August 8, 2012, a separate rating under Diagnostic Codes 5257 for recurrent subluxation or lateral instability is not warranted. See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Indeed, stability testing was normal at all VA examinations prior to August 8, 2012.  Although the Board finds that the Veteran's assertions as to his knee feeling unstable is competent, the Board is persuaded by the results of various joint stability tests. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, DeLuca factors do not apply because DC 5257 does not pertain to limitation of motion. Johnson v. Brown, 7 Vet. App. 95 (1994).  On this record, results of such joint stability tests were normal and did not show any objective findings of instability in the left knee.  In sum, the medical evidence, as prepared by skilled examiners, is more probative than the lay evidence.  Thus a separate rating under DC 5257 is not warranted for the period prior to August 8, 2012. 

Lastly, the record prior to August 8, 2012, is devoid of findings pertaining to left knee ankylosis, tibia and fibula impairment, and/or genu recurvatum so as to warrant higher/separate ratings under DCs 5256, 5262, or 5263.  

Accordingly, for the reasons and bases outlined above, a rating in excess of 10 percent for the left knee degenerative arthritis with limitation of motion, is not warranted for the period prior to August 8, 2012. 

Entitlement to a rating in excess of 20 percent for left knee instability, and in excess of 20 percent for arthritis with limited extension of the left knee, from August 8, 2012

Again, the Veteran' s left knee disability has been rated as 20 percent disabling for the period beginning August 8, 2012, under Diagnostic Code 5257-5010 (instability), and 20 percent disabling for limited extension beginning August 8, 2012, under Diagnostic Code 5010-5261 (arthritis with limitation of extension).  

On review, the January 2013 rating that granted "service connection" (or a separate 20 percent rating) for limited extension of the left knee was based upon objective findings at the August 2012 VA examination revealing limitation of extension to 15 degrees (after repetition) in the left knee under DC 5010-5261.  The Board notes that this rating was appropriate and the evidence of record does not warrant an evaluation higher than 20 percent on or after August 8, 2012.  

On or after August 8, 2012, the Board finds that the evidence of record shows that the Veteran's left knee arthritis with loss of extension did not more nearly approximate the next higher rating of 30 percent for limitation of extension under DC 5010-5261, which would require the functional equivalent of limitation of extension to 20 degrees.  On or after August 2012, the Board notes that at worse, on objective findings, limitation of extension was to 15 degrees.  The current 20 percent assignment already contemplates periarticular pathology productive of painful motion.  In order to warrant a higher evaluation there must be the functional equivalent of limitation of extension to 20 degrees in the left knee, which is not shown on or after August 8, 2012. See DeLuca, supra; 38 C.F.R. § 4.7. 

As previously mentioned, a separate evaluation may be assigned for compensable limitation of flexion for the period on or after August 8, 2012. See VAOPGCPREC 9-2004.  Under DC 5260 (limitation of flexion), in order to receive a separate compensable evaluation, the Veteran must demonstrate the functional equivalent of flexion limited to 45 degrees.  For the period on or after August 8, 2012, the Veteran has not demonstrated degrees of flexion in his left knee that is worse than 95 degrees (with painful motion beginning at 50 degrees).  Thus, a separate compensable evaluation under DC 5260 is not warranted for the period beginning August 8, 2012. 

In so finding, the Board recognizes that the Veteran has consistently described pain upon movement and the record shows consistent reports of pain at varying levels.  However, the fact that a veteran experienced pain, even if experienced throughout the range of motion on examination, does not by itself warrant the a higher rating under the diagnostic codes providing ratings for limitation of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted.  In that regard, the evidence does not reflect that pain or any of the other DeLuca factors resulted in limitation of motion that more nearly approximated the next higher rating of 30 percent (extension limited to 20 degrees) for the period on or after August 8, 2012 warranting a higher rating under DC 5261.  In the examination of record, the Veteran objectively demonstrated that he was able to perform repetitive-use testing and showed no additional limitation of motion following such testing.  Any additional functional loss due to pain and weakness in the left knee joint is already contemplated in the currently assigned 20 percent rating.  There has been no objective evidence of limitation of motion shown on the record after the August 2012 VA examination to support the Veteran's lay contentions of his left knee arthritis is worsening.

As stated above, the January 2013 rating decision also "increased" the Veteran's evaluation for the left knee, effective August 8, 2012, to 20 percent disabling under DC 5257-5010; the RO clearly assigned the 20 percent evaluation based on findings of moderate instability and indicated that a higher rating was not warranted unless there was severe recurrent subluxation/lateral instability (i.e., contemplating Diagnostic Code 5257).  

In this case, the for the period on or after August 8, 2012, the Veteran has not demonstrated severe recurrent subluxation or lateral instability in the left knee.  Specifically, the August 2012 VA examination reflected findings of left medial-lateral instability of +2 (or, 5 to 10 millimeters), with no evidence of recurrent subluxation or dislocation.  The Veteran stated that he occasionally used a brace; otherwise, there were no subjective complaints of instability upon examination.  Such findings do not approximate the severe impairment contemplated by the next-higher rating under DC 5257.  Accordingly, a rating in excess of 20 percent for left knee instability is not warranted.  

The Board has considered whether higher or separate ratings could be assigned under any other Diagnostic Codes for the period on or after August 8, 2012.

In this regard, Diagnostic Code 5258 contemplates dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Upon VA examination, pain and effusion were shown as symptoms of a previous meniscetomy (discussed further below), but episodes of locking were not demonstrated.  Nor were current, objective findings of dislocated semilunar cartilage otherwise shown.  Thus, a separate rating under Diagnostic Code 5258 is not warranted for the period on or after August 8, 2012.   

Consideration of a separate rating under Diagnostic Code 5259 has been given for the period on or after August 8, 2012, where the semilunar cartilage has been removed since the surgery in the left knee.  DC 5259 and DC 5261 are premised, in part, on pain and to grant a separate rating under DC 5259 would constitute impermissible pyramiding. See 38 C.F.R. § 4.14.  The symptomatology contemplated by the rating under DC 5010-5261 effective August 8, 2012, deals with limitation of motion/extension, to include complaints of weakness and pain, which are also attributable to the removal of the cartilage from the knee (see August 2012 VA examination report).  Thus, the record shows that the Veteran's complaints of pain and weakness in his left knee are already contemplated in his current rating under DC 5010-5261.  Moreover, to the extent that the VA examiner found instability to be a residual symptoms of the meniscetomy, the Board notes that such instability is expressly contemplated in his rating assigned under DC 5257.  The Veteran has not submitted any evidence thereafter indicating symptomatology attributed to his cartilage removal.  Thus, a separate evaluation under DC 5259 is not warranted on or after August 8, 2012. 

Additionally, the record on and after August 8, 2012, is entirely devoid of findings pertaining to left knee ankylosis, tibia and fibula impairment, and/or genu recurvatum so as to warrant higher/separate ratings under DCs 5256, 5262, or 5263.  

Lastly, there is no basis for a separate rating for any scars for the left knee, as they were not painful, unstable, or greater than 39 square cm. See 38 C.F.R. § 4.118 (prior to and after August 30, 2002, October 23, 2008, and January 20, 2012). See August 2012 VA Examination report. 

For the entire period on appeal, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left knee disability. Layno v. Brown, 6 Vet. App. 465 (1994).  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluation in this case is not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected left knee degenerative arthritis, as previously discussed, but the medical evidence reflects that those manifestations are not present in this case for the reasons already set forth above.  Additionally, the Veteran's symptoms are contemplated by the diagnostic criteria assigned to left knee degenerative arthritis, which consider symptomatic meniscus problems, limitation of range of motion, and additional functional loss due to pain.  The Veteran has not provided evidence of any symptoms that are not expressly contemplated by the rating criteria under the applicable diagnostic codes.  While the Veteran has missed some work attributable to the bilateral knees (see August 2012 VA examination report), there is no indication that the left knee alone significantly interferes/interfered with employment or self-care activities.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.  Therefore, referral for consideration of an extraschedular rating for a left knee disability is not warranted. 38 C.F.R. § 3.321(b)(1). 

The Board notes that the Veteran is in receipt of a combined disability rating of 100 percent, effective December 28, 2012, thereby rendering any TDIU claim as of this date moot.  The Board further notes that the Veteran appears to have been employed on a full-time basis with the police department (excluding periods of active duty service) for the last 35 years and up to December 2012, at which he reported that he retired on a non-medical basis. See May 2013 PTSD VA Examination Report.  Therefore, the issue of entitlement to a TDIU rating based upon the service-connected left knee disability has not been raised by the record and need not be further discussed.  


ORDER

A disability evaluation in excess of 10 percent for degenerative arthritis of the left knee with limited/painful motion for the period of appeal prior August 8, 2012, is denied.

A disability evaluation in excess of 20 percent for degenerative arthritis of the left knee with limited extension for the period of appeal on or after August 8, 2012, is denied.

A disability evaluation in excess of 20 percent for instability of the left knee, for the period of appeal on or after August 8, 2012, is denied.




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


